DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandei et al. (EP 1088504 A1; April 4, 2001) in view of Balkau et al. (US 2007/0131797 A1; June 14, 2007).
Regarding claim 13, Sandei discloses a method of preparing a beverage with a beverage machine by introducing a jet of liquid into a container, wherein the container already comprises a beverage ingredient ([0038]-[0040]). 



    PNG
    media_image1.png
    678
    588
    media_image1.png
    Greyscale

Sandei, however, fails to teach wherein the nozzle comprises a sleeve that has an internal section greater than the liquid outlet as it fits to the end of the tube outlet and further comprises an opening in its lateral wall that is positioned near the outlet end of the tube. 
Balkau discloses a device for preparing froth using a coffee machine, wherein the device comprises an elongate nozzle having a sleeve that surrounds the nozzle body outlet and has an air intake opening and an outlet opening, corresponding to applicant’s at least one opening in a lateral wall of the sleeve, with an intermediate space being 
Balkau further teaches that the sleeve allows for air to enter and surround the nozzle outlet to produce foaming in the beverage. Sandei is also directed towards making a frothy beverage ([0006]). Therefore, it would have been obvious to one of ordinary skill in the art to use the device of Balkau, the nozzle and sleeve combination, in the method of Sandei in order to provide a nozzle comprising a sleeve that allows for air intake to produce air bubbles and foaming in the beverage. 
Therefore, Sandei in view of Balkau teaches a method of preparing a beverage with a beverage machine by introducing a jet of liquid into a container, wherein the container already comprises a beverage ingredient ([0038]-[0040]), wherein a sleeve surrounds the jet of liquid emerging from the liquid outlet and enters the beverage carrying air bubbles that result from the air intake opening in the sleeve taught by Balkau.
Regarding claim 14, Sandei discloses moving the nozzle to keep a short distance between the substance in the cup and the nozzle outlets ([0040]), but fails to specifically teach measuring the height of the container before introducing liquid into the container. 
However, it would have been obvious to one of ordinary skill in the art to measure the height of the container in Sandei. Sandei clearly recognizes keeping the nozzle in an appropriate location relative to the container and therefore measuring the 
Regarding claim 15, Sandei further teaches that the nozzle is raised relative to the container to maintain a short distance above the level of liquid in the container ([0040]). 
Regarding claim 16, as stated above, Balkau discloses an air intake opening in the sleeve for introducing air around the nozzle outlet and into the beverage to produce foaming. Therefore, the air in the sleeve of Balkau is flowing around the jet of liquid. 
Regarding claim 17, Sandei in view of Balkau disclose a method as described above, wherein the nozzle comprises a sleeve positioned over the liquid outlet, but fails to teach that the jet of liquid is stabilized along the length the sleeve, wherein the length is between 15 mm and 25 mm. 
However, as Sandei in view of Balkau disclose a sleeve having an air intake opening that extends beyond the liquid outlet, the sleeve would act as a stabilizer for the jet of liquid as it travels along the length of the sleeve due to the air intake and therefore Sandei in view of Balkau disclose stabilizing the jet of liquid emerging from the liquid outlet.
With respect to the length of the sleeve, Balkau fails to specifically teach a length, however, it would have been obvious to one of ordinary skill in the art to vary depending on the desired amount of stabilization for the jet of liquid as a longer sleeve for allow for more travel time for the jet of liquid. As stated in MPEP 2144.04: In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the 
Therefore, the exact length of the sleeve is merely an obvious variant over the prior art as the length would not change the performance of the sleeve taught by Balkau.
Sandei further discloses that excellent mixing results are obtained with a hole diameter from 0.6 to 1.1 mm ([0051]), thus overlapping the claimed range of 0.4 to 0.6 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) 
Regarding claim 18, Sandei in view of Balkau teach that the at least one opening establishes communication between the internal section of the sleeve and the outside of the nozzle as the water travels through the sleeve and out the nozzle. (See Figures)
Regarding claim 19, with respect to the diameter of the opening, Sandei discloses that excellent mixing results are obtained with a hole diameter from 0.6 to 1.1 mm ([0051]), thus overlapping the claimed range of 0.5 mm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 20, as stated above, Sandei in view of Balkau disclose a sleeve and tube that extend along the same longitudinal axis. 
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, the exact length of the sleeve is merely an obvious variant over the prior art as the length would not change the performance of the sleeve taught by Balkau.
The tube of Sandei further comprises a liquid inlet and a liquid outlet, however, Sandei fails to specifically teach that the liquid inlet has a larger internal section than the liquid outlet, wherein the liquid outlet has a diameter of 0.4 mm to 0.6 mm and a length of 2 mm to 5 mm. 
Sandei discloses that excellent mixing results are obtained with a hole diameter from 0.6 to 1.1 mm ([0051]), thus overlapping the claimed range of 0.6 mm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
With respect to the length of the tube liquid outlet and the liquid inlet being larger than the liquid outlet, the examiner notes that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, the exact length and tapering effect is merely an obvious variant over the prior art as the length and tapering effect would not change the performance of the tube liquid outlet taught by Sandei as a jet of liquid would still emerge from the liquid outlet into the beverage container. 

	

Response to Arguments
Applicant’s arguments with respect to Sandei and Wu not teaching a sleeve as claimed have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Balkau, which teaches a nozzle having a sleeve with an air intake opening and liquid outlet opening.


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/STEPHANIE A COX/Examiner, Art Unit 1791